Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 9, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162665                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  In re O.F.F., Minor.                                              SC: 162665                                        Justices
                                                                    COA: 354195
                                                                    Ingham CC Family Division:
                                                                       20-000058-AM

  _______________________________________/

        On order of the Court, the application for leave to appeal the January 21, 2021
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 9, 2021
           s0406
                                                                               Clerk